Citation Nr: 1125590	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-15 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable rating for status post rupture of vastus medialis with slight atrophy of quadriceps muscle in the left thigh.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to June 1978.  His DD 214 also reflects 1 year, 9 months, and 2 days of prior service. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In characterizing the issues on appeal, the Board has considered the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) where the Court held that, when the Veteran specifically requests service connection for a particular psychiatric disorder, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed.  In light of this holding the relevant issue on the title page has been recharacterized as listed above.

The issues of entitlement to a compensable rating for status post rupture of vastus medialis with slight atrophy of quadriceps muscle in the left thigh and service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently has hearing loss in the left ear which is not related to service.

2.  A hearing loss disability is not present in the right ear.

3.  The preponderance of the evidence indicates that the Veteran's current tinnitus is not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hearing loss of the left ear have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2010).

3.  The criteria for establishing service connection for hearing loss of the right ear have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in January 2009 that fully addressed all notice elements and was issued prior to the initial RO decision in the matter of the Veteran's claims for service connection.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  The Veteran indicated in a January 2009 statement that he received all treatment at various VA facilities and such records have been associated with the claims file.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran contends that he has hearing loss and tinnitus that began during active service.

Turning to the evidence of record, the service treatment records contain numerous examinations, to include upon separation in June 1978, demonstrating normal hearing.  Specifically, the audiometric testing in June 1978 was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
5
5
5
0
5

In addition, the service treatment records contain Reports of Medical History, to include in June 1978, in which the Veteran denied ever having hearing loss.  

Post-service, the Veteran was afforded a VA audiological examination in January 2009.  He indicated that he was a communication specialist with a field artillery battery and that he always wore hearing protection.  He additionally stated that he had twenty years of exposure to loud occupational noise while working in a boiler room without hearing protection.

The Veteran reported that he had left ear pain for the previous three years.  He indicated that his tinnitus onset sometime after service but he was not sure exactly when.  


Upon audiometric testing, Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
20
LEFT
20
20
20
10
40

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The average puretone threshold was 17.5 for the right ear and 22.5 for the left ear.

The examiner indicated that the Veteran had normal hearing in-service which was documented in physicals dated July 1973, October 1977, and June 1978.  The examiner opined that the Veteran's hearing loss was not related to active service and also noted that the Veteran was provided with and stated that he always wore hearing protection while on active duty.  

The examiner also opined that the Veteran's tinnitus was not related to his active service.  By way of explanation, the examiner indicated that there was no documentation in-service or post-service of complaints of tinnitus.  She also stated that there was no current ear-related condition which would support a relationship with active service and again noted that the Veteran had a history of occupational noise exposure.  

The Veteran's VA treatment records do not indicate complaints of hearing loss, tinnitus, or any other ear disability.  No do such records reflect treatment for any ear disorder.  

Concerning the Veteran's left ear hearing loss and tinnitus, service connection must be denied because the preponderance of the evidence is against a finding that the disabilities are related to active service.  Indeed, there is no competent evidence linking the Veteran's left ear hearing loss or tinnitus to any incident of active service.  There is additionally no competent evidence which indicates that the Veteran had hearing loss or tinnitus during active service.  Additionally, the record does not establish a continuity of left ear hearing loss symptoms or tinnitus.  Rather, the Veteran expressly denied problems at his separation examination, and the clinical record reveals no treatment for years after discharge.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Although the Veteran noted in his October 2008 claim indicates that his hearing loss and tinnitus began in 1976, there is no objective evidence in the record which supports that statement.  Again, the Veteran's June 1978 separation examination indicates normal hearing and he reported no hearing loss or ear problems on his Report of Medical History, also dated June 1978.  The Board observes that the Veteran reported in his January 2009 VA examination that he was not sure when his tinnitus began, but he noted that it was post-service.  However, on his original claim, the Veteran reported that his tinnitus had begun in 1976, during active service.  To reiterate, the Veteran's contentions and the objective medical evidence from his separation in June 1978 indicate no hearing loss and no tinnitus.  The Board finds this information, contemporaneous with active service, to be more probative than his current contentions that his hearing loss dates back to 1976.  Additionally, the Board finds the Veteran's contentions concerning tinnitus beginning in-service to not be credible as he has also reported that his tinnitus began post-service.  Thus, due to the inconsistency in his statements concerning the onset of his left ear hearing loss and tinnitus as well as objective evidence indicating that hearing loss did not onset during active service, the Board finds that Veteran is not credible.

Finally, the medical evidence of record does not relate any current left hearing loss  disability or tinnitus to active service.  Indeed, a VA medical opinion, offered following examination of the Veteran and after a review of the relevant records, indicates that the current disorders are less likely than not related to active service.  The rationale for these opinions were clearly articulated and were based in part on the Veteran's own statements.  For these reasons, these medical opinions are deemed highly probative and they have not been refuted elsewhere in the record.  

The Veteran himself believes that his left hearing loss disability and tinnitus are related to active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, due to the passage of time, the reported delayed onset of symptoms (more than thirty years), and the Veteran's exposure to occupational loud noise while working in a boiler room without hearing protection, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As discussed above, the Board has also found the Veteran's allegations of onset of hearing loss and tinnitus in-service to not be credible.  As such, the Veteran is not competent or credible to address etiology in the present case.  

With regard to the claim for service connection for right ear hearing loss, the evidence fails to reveal he currently suffers from a hearing loss disability pursuant to the provisions of 38 C.F.R. § 3.385.  For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The findings on VA examination did not meet those requirements for the right ear.  Thus, he does not have a hearing loss disability in the right ear for VA purposes.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

For the reasons set forth above, the claim for service connection for hearing loss and tinnitus must be denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for hearing loss and tinnitus, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Regarding the claim of service connection for a psychiatric disability, additional development is required.  In this regard, the Board notes that establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); see Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by official records, including recognized military combat citations, or other supportive evidence.  If VA determines that the veteran engaged in combat with the enemy and an alleged stressor is combat-related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b)(West 2002); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166.  Furthermore, an opinion by a medical health professional based on post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The Board notes that the evidentiary standard for verifying in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone. The new regulations provide that if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor. 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

In this case, the Veteran contends that he has PTSD due to events that occurred during his active service.

The Board notes at the outset that although the Veteran reports inpatient hospitalization for a nervous breakdown during service, there is no record or indication of mental health treatment contained in the service treatment records.  Additionally, there is no indication of a psychiatric problem or treatment on his separation examination dated in June 1978.   However, the examiner noted that the Veteran had sleep issues due to nervous problems, and he endorsed depression/excessive worry in a June 1978 Report of Medical History.  A Report of Mental Status examination dated June 1978 indicates that the Veteran's behavior was normal.  He was fully alert and oriented, with a level mood.  His thought processes and content were clear and his memory was good.  It was determined that the Veteran had the mental capacity to understand and participate in Board proceedings.  

The Veteran's service personnel records indicate that he served in Korea from November 1973 to April 1976.  He was reported as Absent Without Leave (AWOL) in April 1978 and was given a general discharge in June 1978.  

The Veteran was afforded a VA examination during January 2009.  He claimed that he dreamed of being chased by the North Koreans through the bushes.  He additionally indicated that when he saw his friends come back from a skirmish or nearly got shot or knifed by hiding enemy soldiers, his disposition changed.  The Veteran indicated that when he came away from "the war" without being shot, he lost his equilibrium.  He had never been in outpatient psychiatric treatment but he had been hospitalized for psychiatric problems at Fort Lewis in 1977 or 1978 as he was unable to function.  The Veteran was assessed an Axis I diagnosis of PTSD; cocaine and alcohol dependence in sustained full remission.  The examiner did not indicate a specific stressor to which he felt the Veteran's PTSD was attributable.  

The Veteran contacted the RO in April 2009 and indicated that his PTSD was not due to a combat-related incident but was instead due to a personal incident and the manner in which the Army handled it.  He did not report any further details concerning this personal incident.

The Board notes that there are no other psychiatric diagnoses of record and no treatment for psychiatric problems post-service, per the Veteran's statements.

The Veteran reported in an April 2009 statement that he had been treated at Madigan Army Medical Center (at Fort Lewis) between April 1978 and June 1978 for a nervous breakdown.  The Board notes that such records have not been specifically requested and such should be accomplished on remand.

The Board additionally finds that the Veteran should be afforded a VA examination to determine whether any current acquired psychiatric disorder is related to service, particularly in light of the comment on the Veteran's separation examination indicating nervousness and sleep problems. 

Concerning the claim for an increased rating for status post rupture of the vastus medialis with slight atrophy of quadriceps muscle in the left thigh, the Veteran contended in a March 2010 statement that his disability had worsened.

The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent VA examination was conducted in January 2009, and the evidence indicates that his disability has worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Therefore, upon remand, the Veteran should be provided a VA examination to determine the current severity of his left thigh disability.

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request inpatient psychiatric records from Madigan Army Medical Center dated between April 1978 to June 1978 through official sources.  If the AMC/RO cannot obtain such records, this should be noted in the record and communicated to the Veteran.  

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After he has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After the above development is completed, arrange for the Veteran to undergo a VA psychiatric examination in order to determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may be present.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies to include psychological studies should be conducted.

The examiner should provide a diagnosis for any psychiatric disorder found on examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder is related to any incident of the Veteran's active duty service.  Any opinions expressed by the examiner must be accompanied by a complete rationale.  Moreover, if PTSD is diagnosed, the specific stressful event upon which the diagnosis is predicated must be identified by the examiner.  

4.  Arrange for the Veteran to undergo a VA examination in order to determine the nature and extent of severity of any left thigh disability which may be present.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All information necessary to enable rating of the Veteran's current disability must be provided by the examiner.  Any further indicated tests and studies should be conducted.

5.  Thereafter, the/AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


